ORDER
PER CURIAM:
Relator petitions for an appropriate writ directing that a certain order dated March 11, 1976, of the Montana State Tax Appeal Boardo (hereafter referred to as STAB) be withdrawn and an order entered granting relator’s motion for a summary ruling.
Upon the filing of the petition an order was made setting the same for an adversary hearing, which was held on April 8, 1976. Briefs were filed by all parties, a motion to dismiss was filed by'STAB, counsel were heard in oral argument and the matter taken under advisement.
From a review of the briefs and argument it appears that STAB is of the opinion that material issues of fact exist with regard to the issues in this matter and that a full hearing on *520the merits would be necessary before a final determination could be made by STAB.
We are of the opinion that there may be merit to the position taken by STAB and that the application here is premature and for that reason the motion to dismiss should be granted.
IT IS THEREFORE ORDERED that the motion to dismiss is granted and this proceeding is dismissed, without'prejudice.